La demanda de divorcio se funda en trato cruel e in-jurias graves consistentes en repetidos insultos de la esposa *938al esposo que hacían imposible la vida matrimonial. La contestación negó los hechos que le perjudicaban y en el jui-cio la prueba 'resultó contradictoria, habiendo resuelto la corte el conflicto en contra del demandante y declarando sin lugar la demanda.
Examinadas las pruebas no creemos que se ha demos-trado error alguno, ni que la corte procediera con pasión, < prejuicio o parcialidad al apreciarlas. La moción de la parte apelada solicitando la desestimación del recurso no es nece-sario resolverla ya que por la presente se confirma la sen-tencia apelada.
En Juez Peesidente Se. del Tobo, emitió la opinión del tribunal.